           Case 2:17-cv-00495-JD Document 408 Filed 09/24/20 Page 1 of 2



  The Honorable Jan E. DuBois
  September 23, 2020
  Page 1
Steven J. Barber
202 429 6430
sbarber@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




  September 23, 2020

  The Honorable Jan E. DuBois
  United States District Court
  for the Eastern District of Pennsylvania
  United States Courthouse
  601 Market Street
  Philadelphia, PA 19106

  Re:      Eddystone Rail Company, LLC v. Bridger Logistics, LLC, et al.
           Civil Action No. 2:17-cv-00495

  Dear Judge DuBois:

           On behalf of the Plaintiff Eddystone Rail Company LLC, we write to seek leave to
  file an omnibus brief that responds to the motion to compel and for sanctions filed by
  Defendants Rios and Gamboa (Dkts. 401, 403) and the motion for sanctions filed by
  Defendants Bridger Logistics, LLC, Ferrellgas Partners, L.P. and Ferrellgas, L.P. (Dkt.
  No. 405). This omnibus brief would also include Eddystone’s reply in further support of
  its motion for protective order (Dkt. 395), in order to respond to arguments made by
  Defendants in their opposition briefs to the motion for protective order. (Dkts. 404, 406).
  We believe the proposed omnibus brief is the most efficient and convenient way to
  facilitate the briefing for the Court’s review.

           If this proposal is permitted, Eddystone respectfully requests that the Court set an
  October 6, 2020 deadline for the omnibus brief. We have consulted with counsel for
  Defendants, who have advised that they consent to the October 6, 2020 date for the
  omnibus brief. Counsel for Rios and Gamboa have advised that they will seek leave to
  file a reply in support of their motion to compel and for sanctions on or before October 13,
  2020. Eddystone has no objection to that anticipated request. Of course, we are available
  to discuss these matters over the phone if it would be helpful to the Court.
       Case 2:17-cv-00495-JD Document 408 Filed 09/24/20 Page 2 of 2



The Honorable Jan E. DuBois
September 23, 2020
Page 2


                                               Respectfully,
                                                /s/

                                               Steven J. Barber
